J-S52022-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

DARNELL WILLIAMS

                            Appellant                No. 2007 EDA 2015


                   Appeal from the PCRA Order May 29, 2015
              In the Court of Common Pleas of Philadelphia County
                Criminal Division at No: CP-51-CR-0008302-2009


BEFORE: FORD ELLIOTT, P.J.E., STABILE, and STRASSBURGER, * JJ.

MEMORANDUM BY STABILE, J.:                       FILED DECEMBER 22, 2016

        Appellant, Darnell Williams, appeals from the May 29, 2015 order

entered in the Court of Common Pleas of Philadelphia County (“PCRA court”)

denying relief under the Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§

9541-46. Appellant’s sole issue on appeal is whether the PCRA court erred

in denying the PCRA petition without a hearing. Upon review, we affirm.

        The PCRA court summarized the procedural background of this matter

in its Pa.R.A.P. 1925(a) opinion, which we incorporate herein by reference.

PCRA Court Opinion, 11/4/15, at 1-2. Briefly, after a jury trial that occurred

fom June 8 through June 17, 2010, Appellant was found guilty of first-

degree murder, violations of the uniform firearms act (“VUFA”), and

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S52022-16



possession of an instrument of crime (“PIC”). Appellant was sentenced to

life without the possibility of parole on the murder charge, and sentenced

concurrently to terms of two and one-half years for VUFA and PIC.

      After the PCRA Court granted a previous PCRA petition to reinstate

Appellant’s direct appellate rights, this Court affirmed his convictions on

direct appeal on April 17, 2012.    See Commonwealth v. Williams, No.

1312 EDA 2011, unpublished memorandum at 1 (Pa. Super. filed April 17,

2012).

      Appellant filed the instant PCRA petition on October 25, 2013.    The

PCRA court issued a 907(1) Notice on June 18, 2014, and dismissed the

petition without a hearing on May 29, 2015. Appellant filed a timely notice

of appeal on June 29, 2015.

      Appellant raises a sole issue on appeal. “Did the Honorable PCRA

[c]ourt err when it dismissed [Appellant’s] [c]ounseled [p]etition for PCRA

relief without a [h]earing and all where [Appellant] properly pled and would

have been able to prove that he was entitled to relief if only had he been

granted a hearing[.]” Appellant’s Brief at 3.

      “There is no absolute right to an evidentiary hearing on a PCRA

petition, and if the PCRA court can determine from the record that no

genuine issues of material fact exist, then a hearing is not necessary.”

Commonwealth v. Jones, 942 A.2d 903, 906 (Pa. Super. 2008) (citing

Commonwealth v. Barbosa, 819 A.2d 81 (Pa. Super. 2003)).                 An

ineffective assistance of counsel claim “must meet all three prongs of the

                                     -2-
J-S52022-16



test for ineffectiveness, if the court can determine without an evidentiary

hearing that one of the prongs cannot be met, then no purpose would be

advanced by holding an evidentiary hearing.” Jones, 942 A.2d at 906. All

of the underlying PCRA claims in the instant matter, save one,1 are

allegations of ineffective assistance of counsel.

       A PCRA petitioner is entitled to relief if he pleads and proves that prior

counsel    rendered      ineffective   assistance      of    counsel.    42     Pa.C.S.A.

§ 9543(a)(2)(ii). “To prevail on an [ineffectiveness] claim, a PCRA petitioner

must plead and prove by a preponderance of the evidence that (1) the

underlying legal claim has arguable merit; (2) counsel had no reasonable

basis for acting or failing to act; and (3) the petitioner suffered resulting

prejudice.” Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 780 (Pa.

Super. 2015) (en banc). A petitioner must adequately discuss and prove all

three factors of the ‘Pierce[2] test,’ or the claim fails. Id.

       In the matter sub judice, Appellant raises a number of claims of

ineffective assistance of counsel.             Appellant claims that trial counsel was

ineffective for 1) failing to request discovery of 115 images, 2) failing to

adequately cross examine Omar O’Neal, Rodney King, Roland Carter,

Bayshine     Jones,    and    Roger    King      regarding    inconsistencies   in   their
____________________________________________


1
 One of Appellant’s underlying claim is an alleged Brady violation; however,
Appellant fails to discuss this in his brief.
2
    Commonwealth v. Pierce, 527 A.2d 973 (Pa. 1987).



                                           -3-
J-S52022-16



statements, 3) failing to adequately cross-examine Detective Cahill, 4)

failing to file a motion to suppress the out of court identification of Appellant,

and 5) failing to pursue the issue of whether Jamal Simmons was the real

shooter. In his brief, Appellant fails to discuss whether trial counsel had a

reasonable basis for making any of these decisions or how these decisions

prejudiced Appellant; therefore, Appellant’s claims fail.

      Even if Appellant had properly addressed his ineffectiveness claims, we

would find that the PCRA court’s opinion of November 4, 2015, properly

determined that each of Appellant’s claims did not have arguable merit

and/or did not result in prejudice to the Appellant. See PCRA Court Opinion,

11/4/15, at 9-20. We would therefore affirm the PCRA court on those bases.

We note in as much as the PCRA court discusses whether counsel had a

reasonable basis for acting or failing to act, we disagree that the PCRA court

could determine this part of the Pierce test because it did not conduct a

hearing to establish counsel’s basis for each of Appellant’s ineffectiveness

claims. See Reyes-Rodriguez, 111 A.3d at 783-84. Nonetheless, while an

appellant may need a hearing to explore the validity of counsel’s trial

strategy pursuant to this second prong, such a hearing will be rendered

superfluous if the court can determine from the record that there has been

no prejudice to the appellant, Jones, 942 A.2d at 907, or the claim lacks

arguable merit. Reyes-Rodriguez, 111 A.3d at 784.

      We direct that a copy of the PCRA court’s November 4, 2015 opinion

be attached to any future filings in this case.

                                      -4-
J-S52022-16



     Order affirmed.

     President Judge Emeritus Ford Elliott joins this memorandum.

     Judge Strassburger concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/22/2016




                                   -5-